Citation Nr: 1614708	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability.    

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2016, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claim for a lumbar spine disorder, the record reflects that he has not undergone a VA examination for the claimed disability.  The Veteran's service treatment records include a May 1975 report of a falling incident and a subsequent complaint of back pain, to include muscle spasms.  The Veteran has reported that he received VA treatment for his back disorder since separation, starting in 1975, and that his symptoms associated with his back disorder have continued since service.  See January 2016 hearing transcript.  The Veteran's post-service treatment records reflect complaints of back pain and assessments of lower back degenerative joint disease.  See October 2010 VA treatment record; January 2011 VA treatment record.  

While the Veteran failed to report to a scheduled VA examination for his back disorder claim in November 2009, the Veteran testified during the January 2016 hearing that he was incarcerated during that time period.  The record reflects that the Veteran has been periodically incarcerated in August 2010, May 2011, May 2013, and September 2014, see VA and SSA state prisoner computer match; January 2015 report, and that he may have been incarcerated during the missed VA examination.  As such, the Board finds that "good cause" has been shown for his failure to report.  See 38 C.F.R. § 3.655(b).  

Given that the Veteran's service treatment records reflect complaints of and treatment for back disorder symptoms subsequent to a falling incident during service, and given the assessments of lower back degenerative joint disease, a VA examination is necessary under VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the course of the appeal, the Veteran identified pertinent private treatment records from Dr. Jamie Gutierrez and a physician's assistant (PA) named David Kelly, who have been treating his neck and back disorders since 2011.  See January 2016 hearing transcript.  Post hearing efforts to obtain these records appears to have been unsuccessful owing to problems with a signature used in the request.  See January 2016 medical records request reject notice.  In order to comply with the duty to assist, the RO must ask the Veteran to resubmit a current authorization form for these providers and then request the private treatment records from Dr. Gutierrez and the PA with appropriate signature.  

Furthermore, the Veteran testified during his January 2016 hearing that he has been seeking treatment for his neck and back disorders from VA medical facilities since 1975 and throughout the 1980's and 1990's.  The earliest VA treatment record currently associated with the claims file is dated in November 1991.  On remand, the RO should make all attempts necessary to obtain any outstanding VA treatment records dating from 1975.  If any portion of the VA treatment records dating from 1975 have been destroyed or are otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

Additionally, the Veteran's representative indicated during the January 2016 hearing that the Veteran underwent a VA examination for his bilateral hearing loss and tinnitus claims in 2015.  It is unclear from the record whether this examination was conducted as the examination report is not associated with the claims file.  The RO should accordingly contact the Veteran and clarify who conducted this examination, and undertake the necessary actions to obtain its report.  

Accordingly, the case is REMANDED for the following action:

1.  Make all attempts necessary to obtain any outstanding VA treatment records relating to the Veteran dated from 1975 and thereafter.  

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Request the private treatment records from Dr. Jamie Gutierrez and PA David Kelly relating to treatment for neck and back disorders during the period from 2011 to present, as identified by the Veteran during the January 2016 hearing.  

Ask the Veteran to submit a current authorization form for the release of these private medical records if such is needed in order to request the records them.  If these records are determined to be unavailable, the RO should document their unavailability and notify the Veteran accordingly.

3.  Ask the Veteran to clarify who conducted an audiological examination of him in 2015, and undertake the needed steps to obtain a copy of this report.  He also should be asked to identify any other relevant records addressing his hearing/tinnitus, which should be sought.  

4.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed lumbar spine disorder. The entire claims file must be made available to the examiner for review, and all necessary testing must be accomplished. 

With respect to the back disability, the examiner should provide an opinion as to whether it is at least as likely as not that the claimed disability is related to service, including the May 1975 back pain complaints.  A full explanation should be provided for all opinions expressed. 

5.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to adjudicate the claims on appeal.  
 
6. Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




